                                                                          Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JAMES ALEXANDER LOGAN,
    Plaintiff,

vs.                                          Case No.: 3:19cv3793/LAC/EMT

J. SCHROCK, et al.,
      Defendants.
__________________________/

                                      ORDER

      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated October 28, 2019 (ECF No. 4). Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

4) is adopted and incorporated by reference in this order.

      2.     Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is

DENIED;
                                                                            Page 2 of 2

       3.     This case is DISMISSED, pursuant to 28 U.S.C. § 1915(g), without

prejudice to Plaintiff’s initiating a new cause of action accompanied by payment of

the $400.00 filing fee in its entirety; and

       4.     The clerk of court is directed to enter judgment accordingly and close

the case

       DONE AND ORDERED this 8th day of November, 2019.




                                  s /L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3793/LAC/EMT
